Citation Nr: 0829570	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  08-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active duty service, from December 1941 until January 1945, 
and died in January 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 RO decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A final March 1979 Board decision denied service 
connection for cause of death.  

2.  The evidence associated with the claims file since the 
March 1979 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The March 1979 Board decision is final. 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  Evidence received since the March 1979 Board decision is 
not new and material; the claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the October 2005 RO decision letter noted that the 
September 2005 letter should be disregarded, that decision 
was based on a finding of the appellant not being entitled to 
death benefits, since she was not recognized as the surviving 
spouse of the veteran.  However, the appellant herself noted 
that such a finding was in error and that her claim was still 
valid.  Additionally, her representative, in a June 2008 VA 
Form 646 and a July 2008 Informal Hearing Presentation, 
indicated actual knowledge that the issue was whether new and 
material evidence to reopen the claim for service connection 
for cause of the veteran's death.  The representative also 
indicated knowledge that the laws regarding new and material 
evidence claims were applicable in the current claim.  The 
January 2008 Statement of the Case also noted that evidence 
included the VA letter dated from September 2005.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  This information 
was also provided in the September 2005 letter from the RO.  
The only notice element not included in that letter was as to 
informing the appellant of what disabilities the veteran was 
service connected for at the time of his death; however the 
appellant has demonstrated actual knowledge of that 
information, as indicated in various statements, including 
one from January 2006.

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
her and VA's respective duties for obtaining evidence.  She 
was also asked to submit evidence and/or information in her 
possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  She has 
submitted statements.  

A VA examination need not be provided to determine if the 
veteran's service-connected tuberculosis, which resulted in 
the collapse of his left lung, contributed to the veteran's 
death in combination with his non-service-connected right 
lung cancer.  In the absence of new and material evidence 
submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence Claim

The veteran seeks to reopen previously a denied claim for 
service connection for cause of the veteran's death.  A 
review of the record indicates that the appellant was 
previously denied service connection for the cause of the 
veteran's death in a final March 1979 Board decision.  The 
Board's decision is final and was based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104.  

The question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the March 1979 Board 
decision included service medical records, which indicated 
that the veteran was treated for tuberculosis. A December 
1941 physical examination noted no problems with his 
respiratory system.  He was diagnosed with catarrhal fever in 
June 1942 and asthma in October 1942.  In November 1942 he 
had a typical attack of bronchial asthma, dyspnea, and a 
chest full of sonorous and sibilant rales.  A December 1944 
Report of Medical Survey noted that the veteran suffered from 
psychoneurosis, mixed type, which pre-existed service and had 
been aggravated by service.  He was found to be precluded 
from performing useful service due to the disorder and was 
discharged.

A September 1945 letter from the Memphis and Shelby County 
Health Department noted that an x-ray found the veteran to 
have pulmonary tuberculosis, moderately advanced active.  A 
November 1945 VA examination was provided to the veteran.  It 
noted that he had a tuberculosis operation in November 1945 
and that his left lung was collapsed.  The examiner noted his 
respiratory system had a diminished expansion on the left 
with diminished breath sounds at the apex.  He was diagnosed 
with pulmonary tuberculosis chronic active.  A March 1946 
letter noted that the veteran was admitted to the Oakville 
Memorial Sanitorium with a diagnosis of pulmonary 
tuberculosis, moderately advanced, bilateral.  Another VA 
examination was provided in September 1948.  He was diagnosed 
with pulmonary tuberculosis, left apex, minimal, probably 
arrested.

An October 1946 VA Hospital (VAH) Final Report noted that the 
veteran had been a patient at the Oakville Tuberculosis 
Sanitorium previously and his left phrenic nerve was crushed 
twice during his stay there, collapsing his left lung.  The 
examiner diagnosed him with tuberculosis, pulmonary, chronic, 
moderately advanced, inactive.  A March 1947 rating action 
granted service connection for tuberculosis, pulmonary, 
chronic moderately advanced, inactive, followed by 
phrenicatomy to collapse left lung and psychoneurosis, mixed 
type.  Subsequent records, from various hospitals, noted 
further treatment for service-connected tuberculosis, 
including hospitalization in April 1947 at the Kennedy 
Hospital and later admission with another VAH in August 1947, 
and another VAH admission in November 1948.  An April 1950 
VAH record diagnosed him with pulmonary tuberculosis, 
reinfection type, moderately advanced, arrested, no symptoms; 
treated, improved.  A May 1953 VAH Hospital Report diagnosed 
him with tuberculosis, pulmonary, chronic, probably far 
advanced, active.  The record essentially indicates that the 
veteran was repeatedly and intermittently treated for his 
service-connected tuberculosis following service.  

An April 1954 VAH record noted that the veteran underwent an 
extrapleural plombage of Lucite balls in December 1953.  At 
discharge, he was diagnosed with tuberculosis, pulmonary, 
chronic, moderately advanced (extrapleural plombage, left, 4 
mo.), active (duration unknown), II.  Follow up medical 
records, including one from March 1955 found a complete 
physical examination to be essential negative, except 
consistent with Lucite plombage left upper lung field.  He 
was diagnosed with tuberculosis, pulmonary, chronic, 
moderately advanced (extraperiosteal plombage left 1 year, 3 
months) inactive (4 months - chemotherapy 1 year, 10 months), 
IV.  Similar findings were found in later years, including in 
a March 1958 VA medical record.

A November 1972 report provided a diagnosis of chronic 
bronchitis and depressive neurosis.  It also reported that 
the veteran has had regular check ups on a yearly basis with 
no evidence of progression of his tuberculosis following 
surgery and drug treatment.  A June 1976 letter from Dr. 
P.D.H. reported treatment for severe chronic obstructive 
pulmonary disease (COPD).  

A VA examination was provided in August 1976, in reference to 
the veteran's claim for service connection for his COPD.  
Ventilation measurements were also taken, which found 
moderate obstruction, significantly worsening since November 
1972.  A July 1976 chest x-ray was reviewed, which noted a 
previous thoracotomy on the left with plombage of the left 
upper lung.  It was compared to a July 1975 study, and no 
change in appearance was found.  An examination of the 
respiratory system found mild inspiratory and expiratory 
wheeze, no rales, forcibly coughs clear mucous.  The examiner 
also not the veteran smoked 1.5 to 2 packages.  He was 
diagnosed with pulmonary tuberculosis, moderately advanced, 
inactive; chronic obstructive pulmonary disease; and anxiety 
reaction with depressive features and neurosis.  No diagnosed 
disorder was noted to be related to any other disorder at 
that time.  A December 1976 VAH record diagnosed him with 
undifferentiated carcinoma, metastatic.  

Also of record were the progress notes of his private 
physician, Dr. P.D.H.  The notes generally indicated that the 
veteran had severe COPD and was repeatedly advised to stop 
smoking.  A September 1977 note indicated that the veteran 
had a malignancy and subsequent notes indicated he received 
treatment for a metastatic carcinoma, which included 
chemotherapy and medication.  
 
The veteran's death certificate indicated that he died in 
January 1978.  His immediate cause of death was respiratory 
depression, which was due to or as a consequence of his lung 
cancer.  

The March 1979 Board decision found the veteran's service 
medical records were silent as to his lung cancer and that 
the medical records did not indicate that he developed lung 
cancer due to his service-connected tuberculosis or treatment 
of that disability.  It also noted that medical records 
indicated that the veteran had been treated extensively for 
his service-connected tuberculosis, but that it had been 
inactive for many years prior to the veteran's death.  The 
Board essentially found there to be no evidence demonstrating 
that the veteran's carcinoma was incurred in or aggravated by 
service, was not proximately the result of his service-
connected disability, and that his service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.  

Subsequent to the March 1979 Board decision, no opinions as 
to the etiology of his carcinoma or whether, as the appellant 
currently claims, any decreased lung function due to his 
service-connected tuberculosis contributed to the veteran's 
death from respiratory depression or lung cancer.  The only 
newly associated evidence, other than the appellant's and her 
representative's statements, are newly obtained VA medical 
records generally indicating treatment for his carcinoma.  A 
December 1971 record indicated a biopsy was performed and he 
was fund to have a metastatic lymph node.  A January 6, 1978 
VAH record, indicated that a chest x-ray found evidence of a 
plombage from a previous tuberculosis diagnosis, with 
flattening and thickening of the pleura on the left; however, 
the remainder of the lung fields were within normal limits.  
He was diagnosed with undifferentiated carcinoma, metastatic.  
A January 4, 1978 VAH record also noted that the veteran had 
a carcinoma of the lung for a year and two months, that he 
was treated symptomatically and sputum cultures were 
obtained, but that he suffered a cardiorespiratory arrest and 
died.  These records did not note that his death was in any 
way related to his service-connected tuberculosis or its 
treatment.  Additionally, none of these medical records 
provided any medical nexus opinions relating the etiology of 
the veteran's carcinoma to his service.  

In her current attempt to reopen the claim, the appellant has 
filed additional personal statements, claiming that the 
plombage procedure used to treat the veteran's service-
connected tuberculosis was a factor in his death.  

Although the evidence submitted since the March 1979 Board 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's death to his service-connected tuberculosis, 
any treatment he received for his tuberculosis, or his 
service.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
received treatment for his tuberculosis and that his death 
was due to a respiratory depression, caused by his lung 
cancer.  

Additionally, the new lay evidence claiming that the 
veteran's death is due to his treatment for tuberculosis, or 
alternatively due to any ramifications his tuberculosis might 
have had on his lungs, is redundant of the appellant's 
earlier statements essentially claiming that the veteran's 
death was somehow due to his service-connected tuberculosis 
or treatment for tuberculosis.  These statements do not 
provide competent medical evidence supportive of the 
appellant's claim.
  
The evidence received since the March 1979 Board decision 
does not contain credible medical evidence indicting that the 
veteran's cause of death was somehow related to his service 
or service-connected tuberculosis.  Therefore, the additional 
evidence received is not "material" since it does not 
relate to an unestablished fact necessary to substantiate the 
appellant's claim, specifically that the veteran's death was 
somehow due to his service, service-connected tuberculosis, 
or treatment for his tuberculosis; the evidence does not 
raise a reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for the cause of the veteran's death may not be 
reopened. 


ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for the cause of the veteran's death is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


